         Case
          Case6:19-bk-10084-MH
               6:19-bk-10084-SY Doc
                                  Doc1-1
                                      1 Filed
                                          Filed01/04/19
                                                01/04/19 Entered
                                                          Entered01/04/19
                                                                   01/04/1917:58:47
                                                                            17:58:47 Desc
                                                                                      Desc
                             Main Document
                                   Main Document
                                            - Correct PDF
  Fill In this information to identify your case:     Page 1Page
                                                             of 9 1 of 8
  United States Bankruptcy Court for the:

                 Central District of California

  Case number (If known)"_ _ _ _ _ _ _ Chapter you are filing under:

                                                        □       Chapter?

                                                        □       Chapter 11

                                                        □       Chapter 12
                                                         ~      Chapter 13                                                                           D Check if this is an
                                                                                                                                                         amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                     12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint case-and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer would be yes if either debtor owns
a car. When information is needed about the spouses separatel~ the form uses Debtor 1 and Debtor 2to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

■,,, Identify Yourself
                                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your                Sandra
       government-issued picture                    First name                                                       First name
       identification (for example, your
                                                     Luz
       driver's license or passport).
                                                    Middle name                                                      Middle name
       Bring your picture identification to         Torres
       your meeting with the trustee.               Last name                                                        Last name


                                                    Suffix(Sr., Jr, II, Ill)                                         Suffix (Sr., Jr, II, Ill)




  2.   All other names you have used
       in the last 8 years
                                                    First name                                                       First name
       Include your married or maiden
       names.                                       Middle name                                                      Middle name


                                                    Last name                                                        Last name




                                                    First name                                                       First name


                                                    Middle name                                                     Middle name


                                                    Last name                                                        Last name




  3.   Only the last 4 digits of your
       Social Security number or
                                                    xxx-xx- .L        i        ...1.. i                             xxx-xx-_
       federal Individual Taxpayer                  OR                                                               OR
       Identification number
                                                    9xx-xx-_ -                 -      -                             9xx-xx-_ -                   -   -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                 p~ge 1
        Case
         Case6:19-bk-10084-MH
              6:19-bk-10084-SY DocDoc1-1
                                      1 Filed
                                            Filed01/04/19
                                                   01/04/19 Entered
                                                             Entered01/04/19
                                                                      01/04/1917:58:47
                                                                                   17:58:47 Desc    Desc
 Debtor 1      Sandra     LuzMain Document
                                   Main Torres
                                        Document
                                               - Correct PDF
                                                         Page 2Page
                                                                of 9 2 of 8 number (if known) _ _ _ _ _ _ _ _ __
                                                                       Case
                     First Name          Middle Name                Last Name




                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            sZI I have not used any business names or EINs.                    DI have not used any business names or EINs.
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                      Business name
       Include trade names and doing
       business as names

                                          Business name                                                      Business name



                                          EIN                                                                EIN



                                          EIN                                                                EIN




                                                                                                             If Debtor 2 lives at a different address:
  5.   Where you live
                                          32857 Avenue E
                                          Number           Street                                            Number            Street




                                          Yucaipa, CA 92399
                                         City                                     State      ZIP Code        City                                     State      ZIP Code

                                          San Bernardino
                                         County                                                              County

                                         If your mailing address is different from the one above, fill       If Debtor 2's mailing address is different from the one
                                         it in here. Note that the court will send any notices to you at     above, fill it in here. Note that the court will send any notices
                                         this mailing address.                                               to you at this mailing address.


                                          Number           Street                                            Number            Street



                                          P.O. Box                                                           P.O. Box



                                         City                                     State     ZIP Code         City                                     State      ZIP Code




  6.   Why you are choosing this         Check one:                                                          Check one:
       district to file for bankruptcy
                                          sZI   Over the last 180 days before filing this petition, I have   D      Over the last 180 days before filing this petition, I have
                                                lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          D     I have another reason. Explain.                              D      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Fomn 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                            page2
          Case
           Case6:19-bk-10084-MH
                6:19-bk-10084-SY DocDoc1-1
                                        1 Filed
                                              Filed01/04/19
                                                     01/04/19 Entered
                                                               Entered01/04/19
                                                                        01/04/1917:58:47
                                                                                     17:58:47 Desc Desc
 Debtor 1        Sandra     LuzMain Document
                                     Main Torres
                                          Document
                                                 - Correct PDF
                                                           Page 3Page
                                                                  of 9 3 of 8
                                                                         Case number (if k n o w n ) - - - - - - - - -
                      First Name        Middle Name                  Last Name


            Tell the Court About Your Bankruptcy Case

                                        Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.    The chapter of the Bankruptcy   (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
        Code you are choosing to file
        under                           D       Chapter?

                                        □       Chapter 11

                                        □       Chapter 12
                                        5Zl     Chapter 13




   8.   How you will pay the fee        0     I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                              order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                              a pre-printed address.

                                        0     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                              Your Filing Fee in Installments (Official Form 103A).

                                        0     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                              but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                              that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                              out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                        0No.
  9.    Have you filed for bankruptcy
        within the last 8 years?        ~Yes. District Central District of California                When 08/24/2012                Case number 6-12-29709
                                                                                                          MM/DD/YYYY
                                                    District                                         When                           Case number
                                                                                                             MM/ DD/YYYY
                                                    District                                          When                          Case number
                                                                                                             MM/DD/YYYY



                                        5ztNo.
  10. Are any bankruptcy cases
      pending or being filed by a       0Yes. Debtor                                                                             Relationship to you
      spouse who is not filing this
      case with you, or by a business               District                                      When                           Case number, if known
      partner, or by an affiliate?                                                                       MM/DD/YYYY


                                                    Debtor                                                                       Relationship to you

                                                    District                                      When                           Case number, if known
                                                                                                         MM/ DD/YYYY




                                        bll   No.    Goto line 12.
  11. Do you rent your residence?
                                        0     Yes. Has your landlord obtained an eviction judgment against you?

                                                     0    No. Go to line 12.

                                                     0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                          of this bankruptcy petition.




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                             page3
          Case
           Case6:19-bk-10084-MH
                6:19-bk-10084-SY Doc Doc1-1
                                         1 Filed
                                               Filed01/04/19
                                                      01/04/19 Entered
                                                                Entered01/04/19
                                                                         01/04/1917:58:47
                                                                                      17:58:47 Desc  Desc
 Debtor 1        Sandra      LuzMain Document
                                      Main Document
                                           Torres - Correct PDF
                                                            Page 4Page
                                                                   of 9 4 of 8
                                                                          Case number (if k n o w n ) - - - - - - - - -
                         First Name             Middle Name                  Last Name


             Report About Any Businesses You Own as a Sole Proprietor

                                                iiZl   No. Go to Part 4.
  12.   Are you a sole proprietor of any
        full• or part-time business?            D      Yes. Name and location of business

        A sole proprietorship is a business
        you operate as an individual, and is           Name of business, if any
        not a separate legal entity such as
        a corporation, partnership, or LLC.
                                                       Number           Street
        If you have more than one sole
        proprietorship, use a separate
        sheet and attach it to this petition.

                                                       City                                                      State         ZIP Code


                                                       Check the appropriate box to describe your business:

                                                       D      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                       D      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                       D      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                       D      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                       D      None of the above




                                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11 deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance shee~ statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor'?   11 U.S.C. § 1116(1 )(B).
        For a definition of small business      iiZl   No.        I am not filing under Chapter 11.
        debtor, see 11 U.S.C. § 101(510).
                                                0      No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                                  Bankruptcy Code.

                                                D      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                                  Code.


             Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


                                                iiZl   No.
  14. Do you own or have any
      property that poses or is                 D      Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                             If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ __
      attention?

        For example, do you own
        perishable goods, or livestock that
        must be fed, or a building that                         Where is the property?
        needs urgent repairs?
                                                                                         Number         Street




                                                                                           City                                               State              ZIP Code




Official Form 101                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                      page4
        Case
         Case6:19-bk-10084-MH
              6:19-bk-10084-SY Doc Doc1-1
                                       1 Filed
                                             Filed01/04/19
                                                    01/04/19 Entered
                                                              Entered01/04/19
                                                                       01/04/1917:58:47
                                                                                     17:58:47 Desc
                                                                                               Desc
 Debtor 1      Sandra      LuzMain Document
                                    Main Document
                                         Torres - Correct PDF
                                                          Page 5Page
                                                                 of 9 5 of 8
                                                                         Case number (if known)----------
                      First Name            Middle Name                 Last Name


            Explain Your Efforts to Receive a Briefing About Credit Counseling

  15. Tell the court whether you           About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

       The law requires that you           You_,,¢ust check one:                                                  You must check one:
       receive a briefing about credit
       counseling before you file for      llf   I received a briefing from an approved credit counseling         D    I received a briefing from an approved credit counseling
       bankruptcy. You must truthfully           agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
       check one of the following                and I received a certificate of completion.                           and I received a certificate of completion.
       choices. If you cannot do so, you         Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
       are not eligible to file.                 any, that you developed with the agency.                              any, that you developed with the agency.

       If you file anyway, the court can   D     I received a briefing from an approved credit counseling         D    I received a briefing from an approved credit counseling
       dismiss your case, you will lose          agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
       whatever filing fee you paid, and         petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
       your creditors can begin                  Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
       collection activities again.              MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                                 any.                                                                  any.

                                           D     I certify that I asked for credit counseling services from an    D    I certify that I asked for credit counseling services from an
                                                 approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                                 during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                                 requirement.                                                          requirement.
                                                 To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                                 attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                                 to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                                 before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                                 circumstances required you to file this case.                         circumstances required you to file this case.

                                                 Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                                 with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                                 filed for bankruptcy.                                                 filed for bankruptcy.

                                                 If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                                 receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                                 along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                                 any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                                 Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                                 cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                           D     I am not required to receive a briefing about credit             D    I am not required to receive a briefing about credit
                                                 counseling because of:                                                counseling because of:
                                                 D    Incapacity. I have a mental illness or a mental                  0    Incapacity. I have a mental illness or a mental
                                                                  deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                  of realizing or making rational                                       of realizing or making rational
                                                                  decisions about finances.                                             decisions about finances.
                                                 0    Disability.   My physical disability causes me to                0    Disability.   My physical disability causes me to
                                                                    be unable to participate in a briefing                                be unable to participate in a briefing
                                                                    in person, by phone, or through the                                   in person, by phone, or through the
                                                                    internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                    to do so.                                                             to do so.
                                                 0    Active duty. I am currently on active military duty in           0    Active duty. I am currently on active military duty in
                                                                   a military combat zone.                                               a military combat zone.

                                                 If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                                 about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                                 of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                 page 5
        Case
         Case6:19-bk-10084-MH
              6:19-bk-10084-SY Doc Doc1-1
                                       1 Filed
                                             Filed01/04/19
                                                    01/04/19 Entered
                                                              Entered01/04/19
                                                                       01/04/1917:58:47
                                                                                    17:58:47 Desc   Desc
 Debtor 1      Sandra      LuzMain Document
                                    Main Document
                                         Torres - Correct PDF
                                                          Page 6Page
                                                                 of 9 6 of 8 number (if known) _ _ _ _ _ _ _ __
                                                                         Case
                     First Name               Middle Name                            Last Name


            Answer These Questions for Reporting Purposes

                                              16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by
   16. What kind of debts do you                   an individual primarily for a personal, family, or household purpose."
       have?
                                                        0       No. Go to line 16b.

                                                        ~      Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.

                                                        0       No. Go to line 16c.

                                                        0      Yes. Goto line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          0        No.      I am not filing under Chapter 7. Go to line 18.


                                               □
       Do you estimate that after any                   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
       exempt property is excluded                           expenses are paid that funds will be available to distribute to unsecured creditors?
       and administrative expenses
       are paid that funds will be                                   □      No
       available for distribution to
       unsecured creditors?                                          □      Yes

                                                0       1-49    0       50-99                        □   1,000-5,000   0   5,001-10,000   □   25,001-50,000   0   50,000-100,000
  18. How many creditors do you
      estimate that you owe?
                                                □       100-199       0      200-999                 □   10,001-25,000                    □   More than 100,000


                                                □       $0-$50,000                                   □    $1,000,001-$10 million              □   $500,000,001-$1 billion
  19. How much do you estimate
      your assets to be worth?
                                                □       $50,001-$100,000                             □    $10,000,001-$50 million             □   $1,000,000,001-$10 billion
                                                ~      $100,001-$500,000                             □    $50,000,001-$100 million            □   $10,000,000,001-$50 billion

                                                □       $500,001-$1 million                          □   $100,000,001-$500 million            □   More than $50 billion


                                                □      $0-$50,000                                    □   $1,000,001-$10 million               □   $500,000,001-$1 billion
  20. How much do you estimate
      your liabilities to be?
                                                □      $50,001-$100,000                              □   $10,000,001-$50 million              □   $1,000,000,001-$10 billion
                                                ~      $100,001-$500,000                             □   $50,000,001-$100 million             □   $10,000,000,001-$50 billion

                                                □      $500,001-$1 million                           □   $100,000,001-$500 million            □   More than $50 billion


•i•i        Sign Below

  Foryou                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    X cS~
                                        Sandra Luz Torres, Debtor 1
                                         Executedon~0'"'1'""'/04/c,.=2c=,01"""'9-,.,..,,.,,..,...-
                                                                 MM/ DD/ YYYY




Official Form 101                                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                        page6
         Case
          Case6:19-bk-10084-MH
               6:19-bk-10084-SY Doc Doc1-1
                                        1 FiledFiled01/04/19
                                                     01/04/19 Entered
                                                               Entered01/04/19
                                                                        01/04/1917:58:47
                                                                                      17:58:47 Desc  Desc
  Debtor 1     Sandra      Luz Main Document
                                     Main Torres
                                           Document
                                                 - Correct PDF
                                                           Page 7Page
                                                                  of 9 7 of
                                                                         Case8number (if k n o w n ) - - - - - - - - -
                     First Name             Middle Name              Last Name



    For your attome}I if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
    represented by one                       under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
    If you are not represented by an         in a case in which§ 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
    attome}I you do not need to file this




                                            j2}~~
    page.


                                                                                                                      Date 01/04/2019
                                                                                                                             MM/ DD/ YYYY




                                                 Jason B Cruz
                                                 Printed name

                                                  Law Office of Jason B. Cruz
                                                 Firm name

                                                 18 E. State St. Ste 203
                                                 Number         Street




                                                 Redlands                                                             CA      ~9~23~7~3_ _ _ _ _ __
                                                 City                                                                State    ZIP Code



                                                 Contact phone (909) 792-4400                                     Email address jcruz@jcruzlaw.com


                                                   203133                                                            CA
                                                 ---------------------
                                                 Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page?
                                                     IN THE UNITED STATES BANKRUPTCY COURT
     Case
      Case6:19-bk-10084-MH
           6:19-bk-10084-SY Doc
                              Doc1-1
                                  1 Filed
                                       Filed
                                  CENTRAL    01/04/19
                                              01/04/19
                                          DISTRICT         Entered
                                                            Entered01/04/19
                                                   OF CALIFORNIA     01/04/1917:58:47
                                                                              17:58:47 Desc
                                                                                        Desc
                         Main Document  RIVERSIDE
                               Main Document      DMSION
                                         - Correct PDFPage 9Page
                                                               of 9 8 of 8
IN RE: Torres, Sandra Luz                                                                    CASE NO

                                                                                             CHAPTER 13




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date _ _0""1""/04
              __ /2;..;a.0_19___   Signature    ~'a.--~                    I~
                                                                              Sandra Luz Torres, Debtor
